DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:
Claim 13 line 4 recites “an valve inner cavity”. Understood as –a valve inner cavity--. 
Claim 14 recites “at through”. Understood as –through--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 6-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the apparatus as “A hydrant comprising” but then later recites structure the hydrant comprises but also interacts with hydrant. The problematic limitations, as hydrant (this in essence requires the hydrant to be coupled to itself)” and “A hydrant, comprising: a break check valve…the hydrant is coupled to the valve (this in essence requires the hydrant to be coupled to itself)”. As the requirements of the hydrant are unclear, the scope of the apparatus is unclear. It is understood that correcting the claim as indicated below would likely resolve this issue:
A hydrant comprising: a hydrant body defining a hydrant inner cavity, the hydrant body configured to couple to and be in fluid communication with a fluid distribution system comprising a fluid therein under pressure; and a break check valve coupled to the hydrant body, the valve comprising: a valve body defining a valve inner cavity, the hydrant inner cavity defining a valve bore in fluid communication with the fluid during normal operation of the hydrant; a valve member configured to rotate from an open position to a closed position of the valve; and an arm in contact with the hydrant body and configured to prevent movement of the valve member when the hydrant body is coupled to the valve, the valve defining a hole separate from the valve bore and in fluid communication with each of the hydrant inner cavity and the valve inner cavity.
This issue continues in claim 5 with two more inconsistent recitations of “the hydrant”. Like above, these can be corrected by changing “hydrant” to –hydrant body--. 
Claims 2-5 are also rejected by virtue of their dependency on claim 1.
Claim 5 recites “the hydrant defines a plurality of potential angular positions with respect to an angular position of the valve”. It is unclear what the scope of “potential” is, and what the reference axis for “angular position” is. Understood, in light of the specification (a least para 121)/drawings, as –the hydrant is capable of being installed at multiple angular positions along a vertical axis with respect to
Claim 6 line 6 recites “a hydrant”, which is improper antecedent basis for “a hydrant” in line 1 (although this recitation is in the preamble, line 1 is seen to positively recite a “hydrant” as it is essential to other limitations required by the claim). Understood as –the hydrant--. 
This issue occurs again in claim 9. Claims 7-12 are also rejected by virtue of their dependency on claim 6.
Claim 7 recites “a hole”. This is inconsistent with “a hole” in claim 6. Interpreted as –the hole—for examination.
Claim 9 recites “two arms”. In light of the drawings/specification, this is inconsistent antecedent basis with “an arm” in claim 6. This can be corrected in numerous ways, one of which is changing claim 6 to –at least one arm—and claim 9 to –the at least one arm comprises two arms--. This revision is also how the claim will be interpreted for further examination.
Claim 15 recites “extending substantially in all directions across the valve bore”. This is unclear for multiple reasons. First, it is unclear, even in light of the specification/drawings, what the metes and bounds of “substantially” are in this context, as it is used to describe “extending”, which could be seen as a qualifying magnitude of which is undefined (i.e. what minimum amount qualifies as substantially). Furthermore, “in all directions” is unclear as a reference point for “directions” is not established. For these reasons, the scope is unclear.  Interpreted as –extending along a perimeter of the valve bore and across the valve bore—for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plummer et al (US 20150240962).

Regarding claim 1, Plummer (FIGs 1a-4) discloses “A hydrant comprising: a hydrant body (140) defining a hydrant inner cavity (interior best shown in FIG 2), the hydrant configured to couple to and be in fluid communication with a fluid distribution system comprising a fluid therein under pressure (para 4); and a break check valve (components below 140 and highlighted by 12 in FIG 1a) coupled to the hydrant body (see FIG 2), the valve comprising: a valve body (30) defining a valve inner cavity (interior of 30), the hydrant inner cavity defining a valve bore (center opening) in fluid communication with the fluid (at bottom end) during normal operation of the hydrant (shown in part by upward flow arrow in FIG 2); a valve member (44, exploded view in FIG 1a and assembled as the top flap valve in FIGs 2-4; described in para 32) configured to rotate from an open position (FIG 2) to a closed position (FIG 4) of the valve; and an arm (28, 26) in contact with the hydrant (in FIG 2) and configured to prevent movement of the valve member when the hydrant is coupled to the valve (via 26, see FIG 2), the valve defining a hole (58, function explained in para 34) separate from the valve bore (defines a flow path through 54 that is separate from the main flow path that flows around the outside of 54) and in fluid communication with each of the hydrant inner cavity and the valve inner cavity (58 is in communication both the interiors of 140 and 30 when all are assembled in FIG 2).”
   
Regarding claim 4, Plummer (FIGs 1a-4) discloses “wherein the valve member (44) is a plate (assembly of plates 46, 48, 50, 52, and 54), the arm extending from the plate (when assembled, 26, 28 extend vertically above the plate as shown in FIG 2), the arm positioned entirely within the valve body when the valve is in the open position (see FIG 2).” 

Regarding claim 5 as best understood, Plummer (FIGs 1a-4) discloses “wherein the hydrant defines a plurality of potential angular positions with respect to an angular position of the valve (while not explicitly stated, 140 is seen to be capable of relative angular movement about 30 when 40 is removed [i.e. prior to assembly] or broken [like in FIG 4], the angular movement capability enabled by the fact that their coupling surfaces [bottom of 140, top of 30] are circular flanges [see FIG 1a]), the valve configured to remain open when the hydrant is coupled to the valve (see FIG 2) and remain closed when the hydrant is separated from the valve (see FIG 4).”  

Regarding claim 6, Plummer (FIGs 1a-4) discloses “A break check valve (components below 140 and highlighted by 12 in FIG 1a) for a hydrant (140), the valve comprising: a valve body (30) comprising a mating surface (top surface) and a valve inner cavity (interior) defining a valve bore (vertical passage through 30 in FIG 2); a valve member (44, exploded in FIG 1a and assembled as the top flap valve in FIGs 2-4; described in para 32) positioned within the valve body and configured to rotate (compare FIGs 2-4) about a pivot pin (64, 74, shown assembled [albeit unlabeled] sandwiching 58 in FIGs 2-4) from an open position (FIG 2) to a closed position (FIG 4) of the valve, the valve member configured to remain in the open position of the valve as long as a mating surface of a hydrant substantially matching the mating surface of the valve body remains in contact with the mating surface of the valve body (shown in FIG 2), the valve member further configured to close when the mating surface of the hydrant is separated from the mating surface of the valve body (shown in FIG 4); and an arm (26, 28) extending from the valve member (in FIG 2, 26, 28 extends above valve member), the valve defining a hole (58; function explained in para 34) separate from the valve bore (defines a flow path through 54 that is separate from the main flow path that flows around the outside of 54) and in fluid communication with a portion of the valve inner cavity on either side of the valve member when in the closed position of the valve (see FIG 4, in this scenario 58 communicates the bottom side to top side as explained in para 34).”

Regarding claim 9, Plummer (FIGs 1a-4) discloses “wherein the valve member comprises a hold-open bar (28) and two arms (26 has two elongated prongs, in tandem reading on “two arms”) extending from the hold-open bar (see FIG 1a), the hold-open bar separable from the valve upon dislocation of a hydrant from the mating surface of the valve (see FIG 4).”  

Regarding claim 13, Plummer (FIGs 1a-4) discloses “A method for using a hydrant, the method comprising: providing a wet barrel hydrant (140; not specifically stated, but as water is free to enter the bottom end of the hydrant when assembled in FIG 2, 140 is seen to coincide with the accepted meaning of a “wet barrel hydrant” as is known in the art; also evidenced by the fact that 140 is absent a defining feature of a “dry barrel hydrant”, that being an in-ground shutoff valve that extends past the bottom end of the barrel; an exemplary dry barrel shutoff valve is shown in Davidson et al (US 20080135100)) comprising a hydrant body (140) and a hydrant break check valve (components below 140 and highlighted by 12 in FIG 1a) coupled to the hydrant and positioned below the hydrant (see FIG 2), the hydrant defining a hydrant inner cavity (interior of 140) and the valve defining an valve inner cavity (interior of 30) defining a valve bore (vertical passage through 30 in FIG 2), each of the hydrant and the valve coupled to a fluid distribution system comprising a fluid therein under pressure (para 4); rotating a valve member (44) of the valve from an open position (FIG 2) to a closed position (FIG 4) of the valve when the hydrant is separated from the valve (shown in FIG 4), the valve member before closure positioned inside a valve body (30) of the valve (see FIGs), the valve member during closure changing its position with respect to the valve body of the valve (FIGs 2-4), the valve member in the closed position of the valve substantially stopping flow of the fluid from the fluid distribution system (FIG 4, stops a majority of fluid, only allowing a small stream through 58 which is similar in operation to the applicant); and expelling a stream of water from the valve in the closed position (para 34) through a hole (58) 

Regarding claim 16, Plummer (FIGs 1a-4) discloses “wherein rotating the valve member of the valve comprises rotating a pair of valve discs (50, 52, read on “discs” as they are flat and partially rounded, like applicant’s FIG 38) about a pivot pin (64, 74, shown assembled [albeit unlabeled] sandwiching 58 in FIGs 2-4) of the valve from the open position to the closed position (see FIGs 2-4).”

Regarding claim 17, Plummer (FIGs 1a-4) discloses “wherein rotating the valve member of the valve comprises expelling a retention arm insert (26, 28, expelled in FIG 4) from the valve and thereby allowing rotation of the valve member within the valve body from the open position to the closed position (see FIG 4).”  

Claim(s) 1, 4-6, 10, 12-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snider (US 4596263).

Regarding claim 1, Snider (FIGs 1-4) discloses “A hydrant comprising: a hydrant body (11) defining a hydrant inner cavity (interior best shown in FIG 2), the hydrant configured to couple to and be in fluid communication with a fluid distribution system comprising a fluid therein under pressure (abstract); and a break check valve (10, 35, and corresponding components within) coupled to the hydrant body (see FIG 2), the valve comprising: a valve body (13, 35) defining a valve inner cavity (interior of 13), the hydrant inner cavity defining a valve bore (center opening of 13) in fluid communication with the fluid 

Regarding claim 4, Snider (FIGs 1-4) discloses “wherein the valve member (16) is a plate (shape of 16 read on “plate”), the arm extending from the plate (when assembled, 42 extends vertically above the plate as shown in FIG 2), the arm positioned entirely within the valve body when the valve is in the open position (see FIG 2).” 
   
Regarding claim 5 as best understood, Snider (FIGs 1-4) discloses “wherein the hydrant defines a plurality of potential angular positions with respect to an angular position of the valve (while not explicitly stated, 11 is seen to be capable of relative angular movement about 30 when bolts in FIG 2 are removed [i.e. prior to assembly] or broken off [like in FIG 4], the angular movement capability enabled by the fact that their coupling surfaces [bottom of 11, top of 35] are circular flanges [see FIG 1]), the valve configured to remain open when the hydrant is coupled to the valve (see FIG 2) and remain closed when the hydrant is separated from the valve (see FIG 4).”  

Regarding claim 6, Snider (FIGs 1-4) discloses “A break check valve (components within 13, 35 in FIG 2) for a hydrant (11), the valve comprising: a valve body (13, 35) comprising a mating surface (top surface 
  
Regarding claim 10, Snider (FIGs 1-4) discloses “wherein the valve comprises a dampener (19) configured to slow a speed of the valve member when the valve member is proximate to the closed position (compare FIGs 3 and 4, explained in Column 4 lines 15-30).”  

Regarding claim 12, Snider (FIGs 1-4) discloses “wherein the dampener comprises a hydraulic piston (50) positioned within a cylinder (49) defining an orifice (56), the orifice sized to restrict flow of a fluid therethrough (Column 4 lines 26-30).”  

Regarding claim 13, Snider (FIGs 1-4) discloses “A method for using a hydrant (FIG 1), the method comprising: providing a wet barrel hydrant (FIG 1 system; brief summary, first paragraph) comprising a hydrant body (11) and a hydrant break check valve (components within 13, 35 in FIG 2) coupled to the 

Regarding claim 15 as best understood, Snider (FIGs 1-4) discloses “wherein rotating the valve member of the valve comprises rotating a single valve disc (16) about a pivot pin (38) of the valve from the open position (FIG 2) to the closed position (FIG 4), the valve disc extending substantially in all directions across the valve bore (understood to occur in FIG 4, where 16 extends circumferentially within 13).”  

Regarding claim 17, Snider (FIGs 1-4) discloses “wherein rotating the valve member of the valve comprises expelling a retention arm insert (42, expelled in FIG 4) from the valve and thereby allowing 

Regarding claim 18, Snider (FIGs 1-4) discloses “wherein rotating the valve member of the valve comprises slowing a speed of the valve member when the valve member is proximate to the closed position (Column 4 lines 15-30).”  

Regarding claim 20, Snider (FIGs 1-4) discloses “wherein slowing the speed of the valve member comprises contacting the valve member with a hydraulic piston (50, via 51) configured to move within a cylinder (49) comprising the fluid (comprises the fluid as it is in fluid communication with interior of 13), the cylinder defining an orifice (56), the orifice sized to restrict flow of the fluid and thereby slow the valve member (Column 4 lines 26-30).”

Claim(s) 1, 4-6, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al (US 20050224114).

Regarding claim 1, Cook (FIGs 4-6) discloses “A hydrant comprising: a hydrant body (20) defining a hydrant inner cavity (interior; never explicitly shown but apparent in FIG 6), the hydrant configured to couple to and be in fluid communication with a fluid distribution system comprising a fluid therein under pressure (para 18); and a break check valve (components within 38, 36 in FIG 6) coupled to the hydrant body (see FIG 6), the valve comprising: a valve body (36, 38) defining a valve inner cavity (interior of 36), the hydrant inner cavity defining a valve bore (center opening) in fluid communication with the fluid (at bottom end) during normal operation of the hydrant (shown by 12 in FIG 4); a valve member (60) configured to rotate from an open position (FIG 4) to a closed position (FIG 5) of the valve; and an arm 
   
Regarding claim 4, Cook (FIGs 4-6) discloses “wherein the valve member (60) is a plate (shape of 62 read on “plate”), the arm extending from the plate (when assembled, 88 extends vertically above the plate as shown in FIG 4), the arm positioned entirely within the valve body when the valve is in the open position (see FIG 4).” 
   
Regarding claim 5 as best understood, Cook (FIGs 4-6) discloses “wherein the hydrant defines a plurality of potential angular positions with respect to an angular position of the valve (while not explicitly stated, 20 is seen to be capable of relative angular movement about 46 when bolts in FIG 6 are removed [i.e. prior to assembly], the angular movement capability enabled by the fact that their coupling surfaces [bottom of 20, top of 38] are circular flanges [see FIGs]), the valve configured to remain open when the hydrant is coupled to the valve (see FIG 4) and remain closed when the hydrant is separated from the valve (see FIG 5).”

Regarding claim 6, Cook (FIGs 4-6) discloses “A break check valve (components within 38, 36 in FIG 6) for a hydrant (20), the valve comprising: a valve body (36, 38) comprising a mating surface (top surface of 38) and a valve inner cavity (interior) defining a valve bore (vertical passage through 36 in FIG 24; a valve member (60) positioned within the valve body and configured to rotate (compare FIGs 4-5) about 

Regarding claim 13, Cook (FIGs 4-6) discloses “A method for using a hydrant (FIG 6), the method comprising: providing a wet barrel hydrant (not specifically stated, but as water is free to enter the bottom end of the hydrant when assembled in FIG 6, 20 is seen to coincide with the accepted meaning of a “wet barrel hydrant” as is known in the art; also evidenced by the fact that 20 is absent a defining feature of a “dry barrel hydrant”, that being an in-ground shutoff valve that extends past the bottom end of the barrel) comprising a hydrant body (20) and a hydrant break check valve (components within 36, 38 in FIG 4) coupled to the hydrant and positioned below the hydrant (see FIG 6), the hydrant defining a hydrant inner cavity (20, not shown but apparent from FIG 6) and the valve defining an valve inner cavity (36, 38) defining a valve bore (vertical passage through 36), each of the hydrant and the valve coupled to a fluid distribution system comprising a fluid therein under pressure (para 18); rotating a valve member (60) of the valve from an open position (FIG 4) to a closed position (FIG 5) of the valve when the hydrant is separated from the valve (shown in FIG 5), the valve member before closure 

Regarding claim 15 as best understood, Cook (FIGs 4-6) discloses “wherein rotating the valve member of the valve comprises rotating a single valve disc (62) about a pivot pin (102) of the valve from the open position (FIG 4) to the closed position (FIG 5), the valve disc extending substantially in all directions across the valve bore (understood to occur in FIG 5, where 60 extends circumferentially within 36).”  

Regarding claim 17, Cook (FIGs 4-6) discloses “wherein rotating the valve member of the valve comprises expelling a retention arm insert (88, expelled in FIG 5) from the valve and thereby allowing rotation of the valve member within the valve body from the open position to the closed position (see FIG 5).”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Perrault (US 2717001).

Regarding claims 10 and 11, Cook is silent regarding “wherein the valve comprises a dampener configured to slow a speed of the valve member when the valve member is proximate to the closed position” and “wherein the dampener comprises a biasing member.”  
	However, Perrault (FIGs 1-3) teaches a pivoting flap check valve assembly analogous to Cook having a shock absorbing seat (assembly read on “dampener”; 88, spring-loaded via “biasing member” 94) for absorbing the closing impact of the valve (Column 3 lines 1-18, in particular lines 1-5 read on “slow a speed” as valve member continues after impact at a slower speed [due to counteracting spring bias]). 
	Therefore it would have been obvious, at the time of filing, to modify the check valve assembly of Cook with a shock absorbing seat as taught by Perrault such that “wherein the valve comprises a dampener configured to slow a speed of the valve member when the valve member is proximate to the closed position” and “wherein the dampener comprises a biasing member”, to provide a shock-absorbing feature, reducing wear from impact on the valve member for more durability.  

Regarding claims 18 and 19, Cook is silent regarding “wherein rotating the valve member of the valve comprises slowing a speed of the valve member when the valve member is proximate to the closed position” and “wherein slowing the speed of the valve member comprises contacting the valve member with a biasing member.”  
However, Perrault (FIGs 1-3) teaches a pivoting flap check valve assembly analogous to Cook having a shock absorbing seat (assembly read on “dampener” and “biasing member, as 88 is spring-loaded via 94) for absorbing the closing impact of the valve (Column 3 lines 1-18, in particular lines 1-5 read on “slow a speed” as valve member continues after impact at a slower speed [due to counteracting spring bias]). 
	Therefore it would have been obvious, at the time of filing, to modify the check valve assembly of Cook with a shock absorbing seat as taught by Perrault such that “wherein rotating the valve member of the valve comprises slowing a speed of the valve member when the valve member is proximate to the closed position” and “wherein slowing the speed of the valve member comprises contacting the valve member with a biasing member”, to provide a shock-absorbing feature, reducing wear from impact on the valve member for more durability. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the art discloses at least “a cross member defining the hole”.
This isolated feature is possibly shown in Merrett (US 5509437, element 180). However, Merrett does not render obvious the deficiencies of the prior art of record as 
Claim 3 is also allowable by virtue of its dependency on claim 2.
Regarding claim 7, none of the art discloses at least “a cross member defining a hole”.
This claim is also non-obvious over the prior art of record for analogous reasons to those set forth in the claim 2 reasons for allowance.
Claim 8 is also allowable by virtue of its dependency on claim 7.
Regarding claim 14, none of the art disclose at least “expelling the fluid at through a cross member of the valve”.
This claim is also non-obvious over the prior art of record for analogous reasons to those set forth in the claim 2 reasons for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breakaway Hydrant valves are disclosed by Luppino (US 8991415), Knapp (US 5609179), and Greenberg (US 2054561).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753